DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. Abhijit Adisesh on 05/13/2022.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The TD filed on 05/12/2022 is hereby acknowledged and approved. 

			EXAMINER’S AMENDMENTS
	  Amend claims 5-6, 9-10, 19-20, 25 and 29-30 as follows:
Claim 5:
The method of claim 1, wherein rewriting the query plan of the request further comprises: 
implementing any filter expression by copying  a filter expression on pullup through the secure projection such that an original predicate remains below the secure projection to ensure that all security-related filtering occurs before evaluation of any expression outside of the secure view.

Claim 6:
The method of claim 3, wherein the rewriting the query plan of the request further comprises: 
determining one or more expressions that are safe and annotating the one or more expressions with their safety properties; and enabling 
transformations that allow an expression to be pushed through the boundary of the secure view if it is deemed safe.

Claim 9:
The method of claim 1, further comprising: 
generating, within the second account, an alias object that references the share object; and 
linking the alias object to the one or more of the plurality of underlying details, wherein the second account directs the request to access  the one or more of the plurality of underlying details of the share object to the alias object and accesses the one or more of the plurality of underlying details using access rights of the share object.

Claim 10:
The method of claim  2, wherein the granting the second account cross-account access rights to the share object comprises including the second account in a list of accounts having access rights to the share object in the first account.
Claim 15: 
The system of claim 11, wherein to rewrite the query plan of the request, the one or more processors are further to: 
implement any filter expression by copying  a filter expression on pullup through the secure projection such that an original predicate remains below the secure projection to ensure that all security-related filtering occurs before evaluation of any expression outside of the secure view.

Claim 19:
The system of claim 11, wherein the one or more processors are further to: 
generate, within the second account, an alias object that references the share object; and 
link the alias object to the one or more of the plurality of underlying details, wherein the second account directs the request to access  the one or more of the plurality of underlying details of the share object to the alias object and accesses the one or more of the plurality of underlying details using access rights of the share object.



Claim 20:
The system of claim  12, wherein to grant the second account cross-account access rights to the share object, the one or more processors are to include the second account in a list of accounts having access rights to the share object in the first account.

Claim 25:
The non-transitory computer readable medium of claim 21, wherein to rewrite the query plan of the request, the one or more processors are further to: 
implement any filter expression by copying  a filter expression on pullup through the secure projection such that an original predicate remains below the secure projection to ensure that all security-related filtering occurs before evaluation of any expression outside of the secure view.

Claim 29:
The non-transitory computer readable medium of claim 21, wherein the one or more processors are further to: 
generate, within the second account, an alias object that references the share object; and 
link the alias object to the one or more of the plurality of underlying details, wherein the second account directs the request to access  the one or more of the plurality of underlying details of the share object to the alias object and accesses the one or more of the plurality of underlying details using access rights of the share object.
Claim 30:
The non-transitory computer readable medium of claim  22, wherein to grant the second account cross-account access rights to the share object, the one or more processors are to include the second account in a list of accounts having access rights to the share object in the first account.

			            ALLOWABLE SUBJECT MATTER
				       Claims 1-30 are allowed.
	This communication warrants No Examiner’s Reason for Allowance, applicant’s reply make evident the reasons for allowance, satisfying the ‘record as a whole’ proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed on 04/26/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438